DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional optical elment, compound elements formed from the integration of lenses with additional optical elements, the location of the various elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 26-27 and 30 - 31 disclose limitations where the additional optical element is a structure on the second collimation lens.  The optical element (a separate 
Claims 29 and 33 has the additional optical element at the same location as the second or first, respectively, collimation lens.  The two lenses or elements cannot occupy the same space.
Claim 35 contains the limitation of “a collimating lens” in regards to the optical element topography.  It is not understood if this is another optical element in the system or if it is refereeing that the additional optical element is just another collimating lens.
Claim 37 discloses the limitation where “the first collimation lens and the second collimation lens and the additional optical element are formed integrally”.  If the three elements are just one element than there is no longer three elements but a single element thereby removing elements and broadening the claims.

Claims 28, 32, and 36 are rejected as depending on rejected base claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 21-24, and 40-44 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Sipes, Jr. et. al. (US 9343868).

Regarding claim 21 Sipes teaches (figs. 1-5) a device for collimating a light radiation field emanating from at least one light emitter with a beam characteristic with regard to an emission angle relative to a beam direction which is different in a first plane than in a second plane, such that the planes are orthogonal to one another, the device comprising:
at least one first collimation lens (180) for collimating the light radiation field in the first plane (col. 10, lines 37-47), 
and at least one second collimation lens (184) for collimating the light radiation field in the second plane (col. 10, lines 37-47),
where the device comprises an additional optical element (196) configured in such a way that portions of the light radiation field, which have not yet been aligned parallel by the first and second collimation lenses, are aligned parallel to the beam direction such that the light radiation field is collimated in at least one plane that is different than the first plane and than the second plane (col. 14, lines 22-33).

Regarding claim 22 Sipes teaches (figs. 1-5) a device for collimating a light  bn     radiation field where the first plane is spanned by a fast axis direction (FAC) of the light emitter and the beam direction, and the second plane is spanned by a slow axis direction (SAC) of the light emitter and the beam direction, and the first collimation lens 

Regarding claim 23 Sipes teaches (figs. 1-5) a device for collimating a light radiation field, where the optical element is formed by a third collimation lens (col. 14, lines 22-33).

Regarding claim 24 Sipes teaches (figs. 1-5) a device for collimating a light radiation field, where the third collimation lens is arranged in a beam direction downstream of the first collimation lens and the second collimation lens (col. 14, lines 22-33).

Regarding claim 38 Sipes teaches (figs. 1-5) a device for collimating a light radiation field, where high-power diode laser comprising at least one emitter and at least one device according to claim 21 (col. 1, lines 15-19).

Regarding claim 39 Sipes teaches (figs. 1-5) a device for collimating a light radiation field, comprising an array of a plurality of emitters arranged alongside one another in an origin plane along the first plane and/or along the second plane, and an additional optical element is assigned to each emitter  (col. 1, lines 15-19).



Regarding claim 41 Sipes teaches (figs. 1-5) a collimation lens array, comprising one, two or a plurality of first collimation lenses (180) for collimating a light radiation field in a first plane and/or one, two or a plurality of second collimation lenses (184) for collimating the light radiation field in a second plane, which is arranged orthogonally to the first plane and intersects the latter in a line along a beam direction (col. 10, lines 37-47),
where the collimation lens array comprises an additional optical element per first and/or second collimation lens, said additional optical element is configured in such a way that portions of the light radiation field, which have not yet been aligned parallel to the beam direction by the first and second collimation lenses, are collimated (196; col. 14, lines 22-33).

Regarding claim 42 Sipes teaches (figs. 1-5) a collimation lens array, where said additional optical element is configured in such a way that the light radiation field is collimated in a plane that is different than the first plane and than the second plane (col. 14, lines 22-33).


- a first collimation of the portions of the light radiation field of the first plane (col. 10, lines 37-47),
-    a second collimation of the portions of the light radiation field of the second plane (col. 10, lines 37-47),
-    a collimation of portions of the light radiation field which have not yet been aligned parallel to the beam direction by the first and second collimations (col. 14, lines 22-33).

Regarding claim 44 Sipes teaches (figs. 1-5) a method for collimating a light radiation field, where at least two collimations are carried out in a combined manner by one optical element (col. 10, lines 37-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 34 and rejected under 35 U.S.C. 103 as being unpatentable over Sipes, Jr. et. al. (US 9343868).

Regarding claim 25 Sipes teaches (figs. 1-5) a device for collimating a light radiation field, where the third collimation lens is arranged in a beam direction between the first collimation lens and the second collimation lens. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention ot have modified the collimation system as taught by Sipes with a rearmament of optical elements since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 34 Sipes teaches (figs. 1-5) a device for collimating a light radiation field, where the additional optical element is formed as a freeform surface, the surface thereof has at least two different curvatures in two different planes, and at least one of the curvatures does not have a constant radius of curvature. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the additional optical element as taught by Sipes to be a aspheric lens for the benefit of reducing chromatic aberration in the system. Furthermore it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Sipes, Jr. et. al. (US 9343868) in view of Nigoi et. al. (US 6195208).


Nigoi teaches where collimations are carried out in a combined manner by one optical element (col. 2, lines 26-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the optical system as taught by Sipes in view of Nigoi’s single lens system for the benefit of reduction of optical elements and decreasing optical distortions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further systems of laser collimation include Snyder (US 5553174), Tawn et. al. (US 6201229), Tawn et. al. (US 6356395), and Kontani (US 2015/0049779).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872